USDC IN/ND case 3:21-cv-00247-JD-MGG document 14 filed 09/03/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DEMONAE LEWIS,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-247-JD-MGG

 JASON ENGLISH,

               Defendant.

                                 OPINION AND ORDER

       Demonae Lewis, a prisoner without a lawyer, filed a complaint about the food he

is served in the Westville Control Unit. ECF 1. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Nevertheless, pursuant to 28

U.S.C. § 1915A, the court must review the merits of a prisoner complaint and dismiss it

if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

       Lewis alleges that since June 12, 2020, when he moved to the Westville Control

Unit, he has been complaining about the food trays being unsanitary, underportioned,

and unhealthy. He details being served hard bread and cake, stale cereal, and less

peanut butter and jelly than the menu specifies. He further alleges that his breakfast

trays never have butter or sugar like they are supposed to. Most of these complaints do

not state an Eighth Amendment violation. Inmates are not entitled to the food of their
USDC IN/ND case 3:21-cv-00247-JD-MGG document 14 filed 09/03/21 page 2 of 4


choosing, or to “food that is tasty or even appetizing.” Williams v. Berge, 102 F. App’x

506, 507 (7th Cir. 2004); see also Isby v. Brown, 856 F.3d 508, 522 (7th Cir. 2017). However,

inmates are entitled to adequate food, Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir.

2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006), and so a denial of sufficient food

to maintain health could state an Eighth Amendment violation.

       Lewis alleges that almost every day the portions are wrong in at least one meal,

and as a result, by the time he filed his complaint, he had lost 17 pounds over 9 months.

There is not enough detail, however, to determine whether the complaint plausibly

alleges an Eighth Amendment violation. A complaint must contain sufficient factual

matter to “state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right to relief above

the speculative level, on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Twombly, 550 U.S. at 555 (quotation marks, citations and

footnote omitted). Lewis does not describe his basis for believing the portions are

undersized, other than his suspicions about the peanut butter and jelly portions. Nor

does he describe how the food arrives at the control unit—whether it is already

portioned out on trays or comes in bulk for the prison staff to dole out. Moreover, it is

not clear whether his 17-pound weight loss over 9 months constitutes a healthy weight

reduction or a concerning health problem.

       Even if the court were to find that the allegations about the diet constituted an

Eighth Amendment violation, Lewis has not explained how the named defendant, Jason

English, could be held liable for the violation. In the case caption, he identifies English


                                               2
USDC IN/ND case 3:21-cv-00247-JD-MGG document 14 filed 09/03/21 page 3 of 4


as an employee of Aramark, the private company that provides meals for the prison.

However, he does not mention English in the body of the complaint to connect him to

the alleged violation.

       In order to hold a defendant liable for a constitutional violation under 42 U.S.C.

§ 1983, a prisoner must show the defendant acted with deliberate indifference to the

inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994). As the Seventh

Circuit has explained:

       [C]onduct is deliberately indifferent when the official has acted in an
       intentional or criminally reckless manner, i.e., the defendant must have
       known that the plaintiff was at serious risk of being harmed and decided
       not to do anything to prevent that harm from occurring even though he
       could have easily done so.

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and quotation

marks omitted); see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir. 1999) (where inmate

complained about severe deprivations but was ignored, he established a “prototypical

case of deliberate indifference.”). Thus, Lewis must allege facts to suggest English was

aware of the problems with the food in the control unit and was somehow responsible

for the problem or had the ability to remedy it. Lewis alleges he has written Aramark

about the trays, but this is not enough to suggest that English would have received

notice of the problem.

       This complaint does not state a claim for which relief can be granted.

Nevertheless, Lewis may file an amended complaint if he believes he can state a claim

based on (and consistent with) the events described in this complaint because “[t]he

usual standard in civil cases is to allow defective pleadings to be corrected, especially in


                                             3
USDC IN/ND case 3:21-cv-00247-JD-MGG document 14 filed 09/03/21 page 4 of 4


early stages, at least where amendment would not be futile.” Abu-Shawish v. United

States, 898 F.3d 726, 738 (7th Cir. 2018). To file an amended complaint, he needs to write

this cause number on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form which is

available from his law library. After he properly completes that form addressing the

issues raised in this order, he needs to send it to the court.

       For these reasons, the court:

       (1) GRANTS Demonae Lewis until October 8, 2021, to file an amended

complaint; and

       (2) CAUTIONS Demonae Lewis if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

       SO ORDERED on September 3, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              4
